Abatement Order filed April 7, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00406-CR
                                 ____________

                    FOREST PENTON JUNIOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1384434


                            ABATEMENT ORDER
      The record before this court does not contain the trial court’s findings of fact
and conclusions of law on the voluntariness of appellant’s statement. Article 38.22,
section 6 of the Texas Code of Criminal Procedure requires the trial court to make
written fact findings and conclusions of law as to whether a challenged statement
was made voluntarily, even if appellant did not request them or object to their
absence. Tex. Code Crim. Proc. art. 38.22 ' 6; Urias v. State, 155 S.W.3d 141, 142
(Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the
required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statement and have
a supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before May 4, 2015.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.

                                   PER CURIAM